i          i      i                                                                  i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-10-00073-CV

                                          Rogelio SALINAS,
                                              Appellant

                                                    v.

                               HASSLOCHER ENTERPRISES, INC.,
                                         Appellee

                      From the County Court at Law No. 10, Bexar County, Texas
                                       Trial Court No. 35601
                            Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 9, 2010

DISMISSED

           Rogelio Salinas’s appellant’s brief was due April 22, 2010. The clerk of this court notified

Salinas’s attorney of the due date by letter dated March 23, 2010. Neither the brief nor a motion for

extension of time was filed. Accordingly, on May 5, 2010, the court ordered Salinas to file, not later

than May 17, 2010, his appellant’s brief and a written response reasonably explaining his failure to
                                                                                       04-10-00073-CV

timely file the brief. We advised Salinas that if he failed to file a brief and the written response by

the date ordered, we would dismiss the appeal for want of prosecution. See TEX . R. APP . P. 38.8(a).

       Salinas did not file a timely response to tour May 5 order. Instead, Salinas filed a response

on May 21, 2010, stating he did not receive the May 5 order until May 20; and stating that

appellant’s brief would be filed “on or before May 25, 2010.” The brief has not been filed.

       We therefore order this appeal dismissed for want of prosecution.

                                                        PER CURIAM




                                                  -2-